Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 31, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The Board found that claimant, a probationary correction officer, lost his employment because of his arrest for drunk driving. In so doing the Board determined that, even accepting claimant’s allegations that he was an alcoholic, claimant was aware or should have been aware of the fact that his actions at the time were dangerous and unlawful. Under the circumstances, the Board concluded that claimant was guilty of misconduct. Insofar as we find substantial evidence in the record to support the Board’s conclusion that claimant lost his employment under disqualifying conditions, its determination must be upheld.
Cardona, P. J., Mikoll, Mercure, Casey and Weiss, JJ., concur. Ordered that the decision is affirmed, without costs.